Case 2:19-cv-12480-JMV-JBC Document13 Filed 04/17/20 Page 1 of 1 PagelD: 38

David W. Fassett (DWF 1636)
ARSENEAULT & FASSETT, LLP
560 Main Street

Chatham, NJ 07928

(973) 635-3366

Attorneys for Defendant Ziggy’s Auto Body, Inc.

 

NIGEL BLAIR,
Plaintiff,
Vv.
ZIGGY’S AUTO BODY, INC.,

Defendant

 

Civil No. 19-12480 (JMV) (JBC)

STIPULATION OF SETTLEMENT AND DISMISSAL
WITH PREJUDICE AND WITHOUT COSTS

The parties having settled the matter in controversy and effectuated the settlement, the

undersigned counsel hereby stipulate that this action, including without limitation Plaintiff's

Complaint filed May 13, 2019 [Doc. 1], be and hereby is dismissed in its entirety with prejudice

and without costs, with each party responsible for its own attorneys’ fees and costs.

KRAKOWER DI CHIARA LLC
Attorneys for Plaintiff

By:  /s/ Todd Krakower

Dated: April 17, 2020

ARSENEAULT & FASSETT, LLP
Attorneys for Defendant

By: /s/ David W. Fassett

Dated: April 17, 2020
